FILED
                             NOT FOR PUBLICATION                            DEC 11 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       Nos. 08-50386 & 08-50389

               Plaintiff - Appellee,
                                                 D.C. Nos. 2:04-cr-01227-RSWL
   v.                                                      2:04-cr-01228-RSWL

 LAWRENCE ERSKINE TAYLOR,

               Defendant - Appellant.            MEMORANDUM *




                     Appeal from the United States District Court
                        for the Central District of California
                     Ronald S.W. Lew, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        In these consolidated appeals, Lawrence Erskine Taylor appeals from the

aggregate 240-month sentence imposed upon a remand for resentencing, following

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
his guilty-plea conviction for being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1), possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i), and possession of cocaine base, in violation of 21 U.S.C.

§ 844(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Taylor’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




EF/Research                                2                            08-50386, 08-50389